In a proceeding pursuant to Election Law § 16-102, inter alia, to invalidate a certificate of authorization filed by the respondents State Committee of the New York State Independence Party and Executive Committee of the State Committee of the New York State Independence Party, the appeal is from so much of a final order of the Supreme Court, Suffolk County (D’Emilio, J.), dated September 2, 1999, as granted the petition to the extent that it declared the subject certificate of authorization to be invalid, enjoined the appellants Jack Essenberg, Larry Rosenbaum, State Committee of the New York State Independence Party, and the Executive Committee of the State Committee of the New York State Independence Party from issuing or filing any further certificate of authorization for any of the public offices which are the subject of the proceeding, and enjoined Arnold Firestone from acting as or representing himself to be the County Chairperson of the Suffolk County Committee of the Independence Party until such time as he may be so elected pursuant to the rules and regulations of the Suffolk County Committee of the Independence Party as adopted on September 23, 1998.
Ordered that the appeal is dismissed insofar as it purportedly is prosecuted on behalf of Arnold Firestone, without costs or disbursements, as no notice of appeal was filed on his behalf; and it is further,
Ordered that the appeal by the parties named as appellants *701in the notice of appeal from so much of the final order as affects Arnold Firestone is dismissed, without costs or disbursements, as the appellants are not aggrieved by that part of the final order; and it is further,
Ordered that the final order is affirmed insofar as reviewed, without costs or disbursements.
The failure of the appellants to make a timely and procedurally proper challenge to the filings of the petitioners pursuant to Election Law § 2-114 forecloses them from doing so now. Santucci, J. P., Joy, Friedmann and Goldstein, JJ., concur.